675 N.W.2d 627 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Michael Terry FLODINE, a Minnesota Attorney, Registration No. 283964.
No. A04-248.
Supreme Court of Minnesota.
March 9, 2004.
ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael Terry Flodine has committed professional misconduct warranting public discipline; namely (1) he engaged in a pattern of neglect, noncommunication, failure to make court appearances, failure to safeguard client property and failure to properly withdraw from representation in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.5, 1.15(a), 1.16(d), and 8.4(d); (2) he failed to appear for a hearing on charges of second-degree assault, burglary and malicious damage to property filed against him and was convicted of second-degree assault in Maryland in violation of Minn. R. Prof. Conduct 8.4(d); and (3) he failed to timely respond to notices of investigation in violation of Minn. R. Prof. Conduct 8.1(a) and 8.4(b) and (d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is indefinite suspension for a minimum of six months followed by supervised probation subject to terms and conditions to be determined at the time of reinstatement and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael Terry Flodine is indefinitely suspended from the practice of law effective 14 days from the date of this order with no right to apply for reinstatement for at least six months from the date *628 of this order. Upon reinstatement respondent shall be placed on probation subject to the terms and conditions determined by the court at the time of reinstatement. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice